Luke, J.
Bailey was convicted of the offense of larceny. The indictment alleged that he “did wrongfully, fraudulently and privately take, steal, and carry away, with intent to steal the same, one Packard straight 8 automobile of the value of $4,000.00 and the property of Bobert F. Maddox Sr.” The undisputed evidence proved the title of the automobile to be in Mrs. Bobert F. Maddox Sr. The court charged the jury as follows: “The burden of proof is upon the State to prove every material allegation in the bill of indictment, and if you find, in considering the bill of indictment, that the property is alleged to be the property of B. F. Maddox Sr., and you find from the evidence that the property is the property of Mrs. B. F. Maddox Sr., wife of B. F. Maddox Sr., that, under the law, would be sufficient as to that part of the allegation.” This excerpt from the charge of the court is complained of upon the ground that it was prejudicial and not a correct statement of the law. The indictment having charged the larceny of the automobile and alleged the ownership to be in Bóbert F. Maddox Sr., and there being no evidence that Bobert F. Maddox Sr., at the time of the larceny, was in possession of the automobile, the proof did not meet the allegation, and the excerpt from the charge of the court *227complained of was erroneous. For the reason pointed ont the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.